          Case 1:19-cv-02108-DLF Document 20 Filed 01/08/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


  CITIZENS UNITED,

                 Plaintiff,

         v.
                                                             Civ. A. No. 19-2108 (DLF)
  UNITED STATES DEPARTMENT OF
  STATE,

                 Defendant.


                              DEFENDANT’S STATUS REPORT

       Defendant U.S. Department of State (the “Department”), by and through counsel, submits

this Status Report pursuant to the Court’s Minute Order dated December 9, 2020. The

Department filed its last Status Report in this matter on December 9, 2020.

       In the last status report, the Department reported that it remained unable to provide a date

for the resumption of productions in this case. Specifically, the Department reported that its

Washington, D.C., offices remained in Phase Two but that the Department had reverted to a

more restrictive policy that would maximize telework through January 3, 2021. The Department

further reported that the majority of the Department’s FOIA staff continues to telework. At that

time, one of the three reviewers assigned to this case had returned to the on-site work and

continued to process documents in this case. However, the analyst assigned to this case, who is

necessary to manage the workflow, conduct interagency consultations, and prepare productions,

continues to telework and had only returned to the office on an ad hoc, intermittent basis.

       Since that time, on December 21, 2020, the Department announced that it was officially

regressing to Phase One until January 18, 2021. Phase One requires that offices maximize

telework. The on-site work patterns of the reviewer and analyst have not changed. However, the
             Case 1:19-cv-02108-DLF Document 20 Filed 01/08/21 Page 2 of 3




Department anticipates that this reversion to maximizing telework will further constrain the

Department’s ability to process its FOIA litigation cases, including obtaining clearances from

internal Department and external Executive Branch components, at least until January 18, 2021.

As a result, the Department remains unable to provide a date for the resumption of productions in

this case.

        The Department also reported in a prior status report that, earlier this winter, it initiated a

plan aimed at migrating unclassified documents previously being processed on the its platform

on the classified system to its platform on the unclassified system, which is accessible remotely.

The Department further reported that it could not confirm this case met the parameters for the set

of cases to be initially transferred. Since the last status report, the Department has encountered a

number of significant difficulties and delays while working to roll out this transfer effort. As a

result, the Department cannot currently estimate if or when a transfer will be feasible in this case.

        The Department will continue working to find a way to resume productions in this case

as the FOIA office continues to follow Executive Branch and/or Department guidance issued in

response to the ongoing public health situation. The Department will also continue to provide

updates about its current and anticipated future FOIA processing capability.

        The Department proposes that the Court order it to file a further status report in 30 days.

A proposed order is attached.




                                                   2
        Case 1:19-cv-02108-DLF Document 20 Filed 01/08/21 Page 3 of 3




Dated: January 8, 2021                    Respectfully submitted,

                                          MICHAEL R. SHERWIN
                                          Acting United States Attorney

                                          BRIAN P. HUDAK
                                          Acting Chief, Civil Division

                                          By: /s/ Daniel P. Schaefer
                                          DANIEL P. SCHAEFER
                                          D.C. Bar 996871
                                          Assistant United States Attorney
                                          555 4th Street, N.W.
                                          Washington, D.C. 20530
                                          (202) 252-2531
                                          Daniel.Schaefer@usdoj.gov

                                          Counsel for Defendant




                                      3
